Citation Nr: 1540412	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine and deformity of T5 - T7.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand in this case is necessary to complete needed additional development.  The record shows the Veteran was last examined in April 2011 (by VA).  In his May 2013 Substantive Appeal (VA Form 9) and in correspondence submitted by his representative, the Veteran reported that his back condition has worsened.  He also expressed that he believes he received a flawed examination and wants a new examination by a medical provider that has not been involved in this matter.  While a new examination is not required simply because of the time which has passed since the last examination (April 2011), VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  In this case, the record contains an April 2013 Residual Functional Capacity Evaluation that indicates the Veteran's symptoms have worsened since the April 2011 VA examination.  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected lumbar spine disability.

Further, it appears that the Veteran may have outstanding treatment records from private providers addressing his lumbar spine disability as the last record of treatment (outpatient rehabilitation physical therapy) was in April 2013.  Any and all postservice treatment record for his lumbar spine disability should be secured.

Recent evidence in the virtual file indicates that the Social Security Administration (SSA) was processing a SSA disability benefits claim in February 2015.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand to obtain any records associated with the SSA disability benefits claim is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment, including physical therapy or evaluations he has received for his lumbar spine, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all VA and private treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

3.  Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail, and include range of motion studies and additional limitations due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should address the functional limitations of the service-connected lumbar spine disability and should consider and address as necessary the findings of the April 2013 Residual Functional Capacity Evaluation performed at the Maria Parham Medical Center.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




